Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-20 are rejected under 35 U.S.C. 101 because  the claimed invention is directed to hemodynamic sensor.  without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the judicial exception being an abstract idea, of a hemodynamic sensor that derives data and assess the data similar to in re Grams, 888 F 2d 835, 12USPQ 2d 1824 (Fed Cir. 1989) which is directed to a method of diagnosing an abnormal condition in an individual and was found to be patent ineligible. The claims as a whole show not element or combination of elements that are sufficient to ensure that the claims amount to significantly more than the abstract idea itself. The claims fail to recite any improvements to another technology or technical field, improvements to the functioning sensor itself, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. The use of a Teager Energy operator is merely a generic mathematical operator which is recognized by applicant as known in the art on page 15 of the specification. The use of a controller is merely a generic controller used for processing and analyzing hemodynamic signals as stated  by the applicant in the specification. Therefore, because there is not meaningful limitation in the claim to transform the exception into a patent eligible application such that the claim amounts to “significantly more” than the exception itself, the claim is rejected under 35 USC 101 as being directed to non-statutory subject matter.
Claims 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 21 claims a computer readable medium which is directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves) and machine-readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, for an implantable medical device comprising at least one implantable or non-implantable hemodynamic sensor configured to detect hemodynamic cardiac signals; and a controller configured to process and analyze the detected hemodynamic cardiac signals and/or signals derived from detected hemodynamic cardiac signals by applying to said signals a Teager Energy Operator (TEO) defined by:  TEO{x(n)} =Ψ (n) = x2(n-1)-x(n-2).x(n) wherein "x(n)" is a cardiac hemodynamic signal, " Ψ (n)" is the output hemodynamic signal and "n" refers to a predetermined sample, said controller further comprising instructions configured to implement at least one algorithm that determines the need for a defibrillation operation by taking into account the at least one output hemodynamic signal, comparing at least one characteristic of the output signal to a predetermined threshold has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792